 In the Matter of CONSUMERS' RESEARCH, INC.and J.ROBERT ROGERS,REPRESENTATIVE FOR TECHNICAL, EDITORIAL AND OFFICE Ass-STANTSUNION, LOCAL No. 20055, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABOR.Case No. C-55.Decided July 7, 1936Consumers Research and Testing Service-Discrimination:discharge-Inter-ference, Restraint or Coercion:espionage ; attempt to secure revocation of union'scharter-Strike-Employee Status:during strike-UnitAppropriate for Col-lectiveBargaining:community of interest; eligibility for membership in onlyorganization amongemployees-Representatives:proof of choice: membershipinunion-Collective Bargaining:meet representatives ; employer'sduty, as affectedby strike-Reinstatement Ordered, Non-strikers-Back Pay:awarded-Reinstatement Ordered, Strikers:strike provoked by employer's vio-lation of law ; displacement of employees hired during strike.Mr. David A. Mdscovitzfor the Board.-Mr. Edward Garfield,of New York City, for respondent.-Mr.Shelton Pitney,of Newark, N. J., of counsel.DECISIONSTATEMENT OF CASEOn October 24, 1935, Local No. 20055 of the Technical, Editorialand Office Assistants Union, through its representative, J. RobertRogers, filed with the Regional Director for the Second Regioncharges that Consumers' Research, Inc., Bowerstown, New Jersey(hereinafter referred to as respondent), had engaged in and was en-gaging in unfair labor practices contrary to the National Labor Rela-tions Act, approved July 5, 1935. On November 20, 1935, the NationalLabor Relations Board issued its complaint against respondent, saidcomplaint being signed by the Regional Director for the Second Re-gion, alleging that respondent had committed unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions (1),(3) and (5), and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act (hereinafter termed the Act). In respect to theunfair labor practices, the complaint, as amended in substance allegedthat:1.On August 23, 1935, respondent discharged, and at all times sincehas refused to reinstate, John Kilpatrick, Donald H. Rogers and John57 58NATIONALLABOR RELATIONS BOARDHeasty, employees of respondent, for the reason that they joined andassisted in Technical, Editorial and Office Assistants Union, a labororganization, and, in particular, Local No. 20055 of that organiza-tion (hereinafter referred to as the Union).2.On and after August 31, 1935, respondent refused to bargaincollectively in good faith with the Union, through its shop committee,as the exclusive representative of all the employees in an allegedappropriate unit constituted by the employees in respondent's entireplant, with the exception of employees in the construction, mainte-nance and lunchroom departments.Respondent, in its answer, as amended upon motion of respondent,in substance, first reserves all objections to the jurisdiction of theBoard by reason of the inapplicability of the Act to respondent, andthe unconstitutionality of the Act as sought to be applied to it; admitsits corporate organization ; denies that its activities constitute com-merce or interstate commerce, or business; denies that the employeesnamed in the complaint were discharged for the reason therein stated,and avers that the employment of two of them was terminated forthe sole reason that respondent had no further use for their services,and that the employment of the third was terminated solely becauseof his incompetence; denies that the unit alleged in the complaint isappropriate for purposes, of collective bargaining, and avers that theemployees of the entire plant, without exception, should be deemedthe appropriate unit; denies that a majority of its employees, eitherin the unit alleged to be appropriate in the complaint or in the unitclaimed to be appropriate by respondent, designated the Union-as theirrepresentative for the purposes of collective bargaining; denies thatprior to September 4, 1935, it refused to bargain collectively with theUnion; and denies that the acts alleged in the complaint constituteunfair labor practices which have led or tend to lead to labor disputesaffecting commerce. In conclusion, respondent's answer sets up sevenseparate affirmative defenses relating to the constitutional inappli-cability of the Act to respondent.Pursuant to the notice of hearing, Charles A. Wood, the Trial Ex-aminer duly designated by the Board, conducted a hearing commenc-ing on December 16, 1935, at Belvidere, New Jersey. Respondent ap-peared by its counsel, Shelton Pitney and Edward Garfield.TheBoard was represented by its Regional Attorney, David Moscovitz.At the commencement of the hearing respondent, by way of com-mon law demurrer, moved to dismiss the complaint, which motionthe Trial Examiner denied.Respondent then filed a written motionto dismiss the complaint on the grounds that the Board was withoutjurisdiction over the parties or subject matter, and that, in so far asthe Act was sought to be applied to respondent, the Act was uncon-stitutional.Ruling on this motion was reserved by the Trial Exam- DECISIONS AND ORDERS59iner upon the understanding that an intermediate report adverse torespondent would operate to give respondent an exception.The mo-tion to dismiss the complaint was renewed at the close of the Board'scase and again at the close of the hearing,withlike ruling.Theserulings are affirmed by the Board,and respondent's exception to de-nial of its motion to dismiss,effective upon the filing of the TrialExaminer's intermediate report adverse to respondent,is expresslyconfirmed.Full opportunity to be heard,to cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded all parties.OnDecember 30,1935, respondent,pursuant to permission granted by theTrial Examiner,filed a brief in support of its case.On January31, 1936, the Trial Examiner filed an intermediatereport, findingand concluding,ii substance,that respondent wasengaged incommerce and had co1'hmitteedunfair labor practices inviolationof Section 8, subdivisions(1) and (3), and Section 2, sub-divisions(6) and(7) of the Act.TheTrial Examiner recommendedreinstatement to-their former'positionswith back pay, of the threeemployees named in the complaint,and reinstatement to their formerpositions of all employees who-went on strike on September 4, 1935.The Trial Examiner further found and concluded,in substance, thatrespondenthad committedunfair labor practices in violation of Sec-tion 8, subdivisions(1) and(5), and Section 2, subdivisions (6) and(7), of the Act,and recommended that respondentbargain collec-tively with the Union, through itsshop committee,as the' exclusiverepresentative of all the employees in the unit found to be appropri-ate for such purposes.On February 14, 1936, respondent duly filedexceptions to the intermediatereport.We find thatthe evidence in the record supports the Trial Exam-iner's rulings,,findings and.conclusions.We,find nothingin respond-ent's exceptions to the intermediate report, discussedbelow, whichrequires any material alteration of such findings and conclusions.On the whole, the findingsof fact and'conclusions of law herein madeembody thosemade by the Trial Examiner.Upon the entire record in the case, including the stenographictranscript of the hearing, the documentary and other evidence re-ceived at the hearing,the Board makes the following :FINDINGS OF FACTI.RESPONDENT AND ITS BUSINESSI.Respondent,Consumers'Research,Inc., is and has been sinceDecember 23,1929, a membership corporation organized under andexisting by virtue of the laws of the State of New York, licensed todo business in New Jersey, having its principal office and place of 60NATIONAL LABOR RELATIONS BOARDbusiness at Bowerstown, a "hamlet" near Washington, New Jersey.(hereinafter referred to asWashington), and is there engaged ina non-commercial, non-profit enterprise..,Respondent's,enterprise is national in scope.It -is engaged in thecollection, compiling, interpreting,, editing and dissemination of in-formation relating to consumers' goods and services.The , sources ofthis information are the knowledge of respondent's technical stateresident at Washington, or experts in touch with respondent; limiteddata published by the United States Bureau of Standards; data pub-lished by the American Medical Association and other research andinvestigating bureaus, associations, corporations or individual ex-perts ; advice from users whose views in the opinion of the respond-ent's technical experts are deserving of consideration; tests or inves-tigations made available to respondent; and tests and investigationscarried out by respondent in itsown "modest" laboratory, or forrespondent by investigators in colleges, universities, and other prop-erly equipped institutions.Products used for analysis are secured,directly and indirectly, from all parts of the country. In additionto respondent's utilization of the services of out-of-state governmentand commercial laboratories, about 200 analysts or consultants out-side the State of New Jersey, and some abroad, conduct tests forrespondent.donate their services in a large proportion of cases; other such con-sultants are reimbursed for out-of-pocket expenses ; and still othersare paid "customary rates".The result of any technical or scientific research conducted by suchconsultants is transmitted by mail to respondent at Washington.The resident staff then compiles and, digests the material, and pre-pares a manuscript on the basis of which a printed or mimeographedbulletin is later issued.After the resident technical director issatisfied that the material is worthy of publication, it is reduced to afinished manuscript, and sent to New York by mail or messenger forthe printing of galley proof.Over 90 per cent of respondent's print-ing is done outside the State of New Jersey, and substantially all inNew York.Having been printed for publication, the finished bulle-tins are sent from New York to Washington by truck, with the excep-tion of handbooks, some of which go by express, and are finallymailed from Washington to subscribers in all States of the UnitedStates, and to a few subscribers in China, Japan, India, England,Germany and Austria.The service of Consumers' Research, Inc., is the rendition of suchinformation and scientific advice to 55,000 to 60,000 subscribers pur-suant to a contract to pay $3.00 per year.This sum is the subscrip-tion price of a combined service which includes monthly bulletins DECISIONS. AND ORDERS,61for one year (except July to September), five of which are confiden-tial and four non-confidential, and an Annual Handbook of Buying.Respondent's funds are obtained almost exclusively from this com-bined service; but a subscriber may contract for the four non-confi-dential bulletins only at the price of $1.Reprints of articlesappearing in periodicals are also distributed from time to time.Some special bulletins are sent to non-subscribers, and 1,000 to 1,500general bulletins are sold to the public in addition to those distributedquarterly to subscribers.In addition to the above services, the or-ganization answers subscribers' special inquiries at fees ranging from$2 to $20 and undertakes tests at actual cost, payable in advance, forpersons, whether subscribers or not.Persons who ask for information about the "C. R." service aregiven a blank contract and informed that they will receive the serviceif they send $3 with the signed contract.No field agents are em-,ployed, but "promotion and other free material" is distributed with-out charge, and members of the "C. R." Board or staff from time totime make speeches outside the State of New Jersey, indicating, inci-dentally, that the "C. R." service is beneficial to consumers; blankcontracts,which "half the time" are carried by the speaker, are'distributed to members of the audience if asked for.A promotion man had' been employed by respondent for about fivemonths prior to a strike which occurred on September 4, 1935, andduring the course of his employment mailing lists were used to dis-tribute "C. R." advertisements soliciting subscriptions throughoutthe country.On "rare occasions"; according to the president of theorganization, respondent called attention to its services by advertise-ments in such publications as The Nation, The New 'Republic, TheAmerican Mercury,. Hound and Horn, and' one or two religious-journals.II.All the aforesaid- -operations of respondent constitute a con-tinuous flow of trade, traffic, and'commerce among the several Statesand with foreign countries._II.THE UNFAIR LABOR PRACTICESA. Discriminatory dischargesIII. Technical, Editorial and Office Assistants Union, Local No.20055, affiliated with the American Federation of Labor, is a labororganization.Local No. 20055 came into existence on August 1,1935, having, at that time apparently succeeded the Office WorkersUnion.IV. On March 14, 1935, respondent employed John Kilpatrick ona six-months' trial basis to do promotion work'at $30 per week.Dur- 62NATIONAL LABOR RELATIONS BOARDing the period 'of his employment, and in response to his efforts, a,substantial increase in subscriptions was achieved, and certain sav-ings effected.It is not denied that Kilpatrick's pecuniary value torespondent during the period of his employment amounted approxi-mately to $25,000.Kilpatrick was a member of the Union, and a,member of the Union's executive committee.He attended a Unionmeeting held on the evening of August 22, 1935, to discuss the draftof a proposed collective bargaining agreement to be submitted torespondent, and at this meeting spoke in favor of an automatic wageincrease provision contained, therein.The following morning at10: 30 a. m. he received notice of termination of employment, effec-tive September 13, 1935, for the stated reason that his "ability and,competence" were not satisfactory.F. J. Schlink, director, technical,director and president of respondent, and, by virtue of the corpora--tion's by-laws, final arbiter as to retention of employment, was notcalled as a witness in regard to Kilpatrick's discharge.V. On June 20, 1935, Donald H. Rogers received by letter an offer-of employment, which, so far as the term of-employment is concerned,was couched in ambiguous language. Subsequently it was agreedbetween Rogers and the management that employment would be ona tentative basis.Approximately two months later Rogers received',notice of termination of employment, effective September 13, 1935.Respondent's answer states that the reason for termination ofRogers' employment was "solely and ^ only" because respondent hadno further need for his services after the end of the summer and thecompletion-of the projects upon which he had been employed.Re-spondent's witnesses (Schlink, final arbiter as to retention of employ-ment, was not called) explained that, although his work had been"entirely satisfactory", Rogers' employment was terminated becauserespondent was overstaffed, because respondent's finances did not per-mit of his retention, and because it was "necessary to let him goinasmuch as his contract expired- at the end of the summer".Thereasons thus stated might be deemed additional reasons for the ter-mination of Rogers' employment, but, in light of the documentaryand other evidence in the case, we are disposed to agree with theTrial Examiner that these reasons, belatedly advanced, represent ashift of ground.-Rogers admitted that he understood that the burden of 'his workwould be proofreading of the Annual Handbook, a task expected tobe completed about September .13, 1935, but declared that he never-theless understood that his employment would continue for sixmonths, at the end of which time respondent would decide whether,ornot he should be retained on its permanent staff. ' The evidence tendsto, support Rogers' understanding about, the probable duration of DECISIONS AND ORDERS63,employment.Furthermore, respondent's written offer of employ-ment dated June 20, 1935, does not, in the Board's opinion, sustainthe contention that Rogers was employed on a specific "project";nor does the evidence in the case sustain respondent's contention thatit had no further "need" for his services.-Rogers joined the Union early in August, attended the Unionmeetings, and spoke at these meetings.At the Union meeting heldon the evening of August 22, 1935, to discuss the proposed draft of acollective bargaining agreement to be submitted to respondent, hetook a position in favor of automatic wage increases and discussedthe matter with members of the minority who had just been voteddown on that issue.He received notice of termination of his em-ployment on the following day.VI. John Heasty was "accepted" for employment by respondent ina letter dated March 29, 1935:"Would you be willing to take a position with us on a trialbasis for the summer, beginning as soon, as you can come?Wecould pay you at the rate of $25 a week during that period, andcould, in the event that you were not retained after the sum-mer months, pay for your transportation between here andWichita ..."Five months later Heasty received the following notice dated August.23rd, effective September 13th:"The end of the summer as meant in our letter of March 29,.1935, accepted by you in your letter of April 3rd, as a basis fortemporary employment with CR is now approaching and .. .we are advising you at this time of the termination of yourappointment ..."There is no evidence in the record that the need for Heasty hadceased, as pleaded in respondent's answer; nor, as pleaded in the,answer, is there evidence of the completion of any particular projecton which he had been employed.Matthews, director and vice-presi-dent of respondent, when asked on the witness stand to give the rea-son for termination of Heasty's employment, failed to mention either"need" or completion of project (which had been stated in respond-ent's answer to be "solely and only'? the- reasons for discharge) ; butreferred instead to incompetence and finances. It is further signifi-staff on Augiist,29; 1935.,;a stenographicreport of which was receivedi1A evidence, the only reason advanced for the termination of Heasty'sservices was that his--so-called contract period had expired.Schlink,final arbiter as to retention of employment, was not called to testifyin the matter of this discharge. 64NATIONAL". LABOR RELATIONS BOARD-Heasty had been president and chairman of the executive com-mittee of the Office Workers Union and held the same offices in LocalNo. 20055 of the Technical, Editorial and Office Assistants Union.He had presided at Union meetings, and had been otherwise active.He attended the Union meeting of August 22nd and there spoke infavor of the proposed Union contract.The following day he re-ceived written notice of termination of employment, as set forthabove.VII. Apart from other evidence of respondent's knowledge of theUnion activity of its employees, the Trial Examiner found that MissWhite, secretary to Schlink, acted as a company spy.The evidencein the record supports this finding.Thus Miss White attendedUnion meetings, was present at the August 22nd Union meeting atwhich the proposed Union contract to be submitted to respondentwas approved by the Union, spoke in opposition to the automaticwage increase provision of that proposed contract, and resigned fromthe Union on August 29th rather than face charges brought by theUnion of betraying to Schlink the confidence of a fellow member ofthe Union.The Trial Examiner found evidence of a motive hostileto the Union in a patently hostile statement found in one of respond-ent's exhibits; in the Union's demand for automatic wage increases;and in the fact that Union membership substantially increased be-tween August 1st and August 23rd.We further find that evidenceof hostile motivation is by no means limited to that indicated by theTrial Examiner at this point but is supported, substantially andmaterially, by other evidence in the case, which, in part, is herein-after set forth.VIII. Upon all the foregoing findings of fact we find that thethree employees named in the complaint were discharged and dis-criminatedagainst inregard to hire and tenure of employment onaccount of Union activity, and that respondent thereby discouragedmembership in the Union.We further find that by reason of thesaid discharges respondent has interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section7 of the Act.B. Collective bargainingIX. The by-laws of the Union provide:"The members of this Union shall be composedof employeesof&nsumers'Re'search,Inc., who have, not the,power to hire orfire and who,are not engaged exclusively'in constructionor otherInc..."work outside the ordinary functions of Consumers Research,The by-laws make plain that the professional and.intellectual hdmo-geneity of a white collar group was sought to be preserved, and that DECISIONS AND -ORDERS65community of interest, was to be a condition of eligibility to unionmembership.Thus employeesexclusivelyengaged at work outsiderespondent's "ordinary functions", viz., maintenance, lunchroom andconstruction workers, were to be excluded from membership.In practice, this grouping appears to have been preserved.Ap-parently, mailing employees periodically employed were excluded, andalsoMiss Evans, personnel director, who, despite her position, wasnot the final arbiter in the matter of tenure of employment.X. A personnel director is,ipso facto,intimately connected withmanagement and in a position to affect employment policy.We donot believe, therefore, that Miss Evans should be included among thosewho wish to bargain as a unit.Upon all the facts contained in the record we conclude that thisgrouping of employees with regard to eligibility, as set forth in para-graph IX above, has a sound basis and is reasonable.We find,therefore, that respondent's employees, with the exception of MissEvans, those exclusively engaged in work outside respondent'sordinary functions, and those periodically employed, constitute a unitappropriate for the purposes of collective bargaining.XI. The Trial Examiner found that on or about September 3, 1935,the number of employees at respondent's plant, excluding mailingemployees temporarily employed, was 87.This finding we adopt.Of these 87 employees, a total of 77 were members of, or eligible tojoin, the Union. It is these 77 employees who compose the appro-priate unit above found.On August 31st 39 of these 77 employeeswere members of the Union.XII.We find, therefore, that the Union, as of August 31, 1935,represented the majority of the employees in the said appropriate unitand, by virtue of this majority, was entitled to bargain collectivelywith respondent as the exclusive representative of its employees.Lending conviction to this finding that the Union represented amajority is the fact that four days later 44 employees, considerablystrike..XIII. On August 22, 1935, a "shop committee".of five was dulyelected by the Union, to conduct collective bargaining negotiations.This committee, on August 23, 1935, requested, an appointment withthe respondent's .board of -directors to. discuss a proposed. Union con-tract which had, been submitted to, - and -approved by, the-Union onthe evening of'August 22nd. .Believing that.the respondent's written'reply to this request for, an, appointment connoted -a disposition tobe dilatory, the committee,- over the week-end, authorized a certainWalter Trumbull, secretary of the Eastern, Labor ,Federation, to' take 66NATIONAL LABOR RELATIONS BOARDa prospective member of respondent's board of directors.Trumbullthereupon wrote to Kallet and Cox.The transmittal of this letter,and the language employed in it, was characterized by respondent asan attempt at "blackmail" on the part of the Union employees.Al-though scant basis for such a charge is to be found either in thelanguage of this letter or in the record, respondent's tenacious use.ofthis letter as a means of discrediting the Union's leaders is apparentthroughout the record.The letter is here set out substantially in full :"As an official of Consumers' Research, you will undoubtedlybe interested in knowing that the majority of CR's employeeshave joined a Union and have received an A. F. of L. charter,the title and number being indicated above.We enclose for yourinformation a copy of the terms for an agreement which has beensanctioned by the Union.We feel that you, as an official of Con-sumers' Research, are entitled to full information.The purposeof this letter is to induce you, as a well-known friend of labor,to use what influence you hold to advocate an immediate settle-ment of terms of Union recognition."Our second purpose in writing you is to inform you that sofar the Union shop committee has not succeeded in making anappointment with a representative of CR for the purpose of dis-cussion with Union representatives.The Union's application hasnot been rejected, but the communication from CR, signed byJ. B. Matthews, dated Friday, August 23, informs the Union that`itwill be in order . . . to call a special meeting of the Boardnext week for the purpose of naming a negotiation committee'.'Mr.Matthews on delivering the note explained that the delaywas caused by a temporary vacancy on the Board, which wasto be filled next week by the election of Mr. Oscar Cox. It willbe as obvious to you as it is to us, we feel sure, that such a vacancydoes not in any way preclude the appointment of one member ofthe Board to receive the initial proposals of the Union, for thepurpose of discussion.Even so, it might well be that the Unionwould not take such a delay amiss, were it not for the fact thaton Friday, August 23, after the presentation of the shop com-mittee's request for a hearing, three Union members-one of themthe president-were given dismissal notices.Under such circum-stances, any delay whatever in receiving the Union representa-tives must be regarded by the Union with grave uneasiness ..."XIV. At 4 p. m., Monday, afternoon, August,28th,, Palmer,^treasurer.and a member of respondent's board of directors, who was friendly tothe Union, was called to a board meeting,,and asked to sign a state-ment characterizing the above letter as blackmail and declaring thatthe persons instrumental in its preparation should be discharged. DECISIONS AND ORDERS67Upon Palmer's refusal to sign the statement he was asked to resignfrom the board and upon refusal to resign he was summarily removed.The Trial Examiner found that this statement was intended to pavethe way for discharge of the Union members who participated in thepreparation of the "blackmail" letter, and that had the identity ofthese Union members been discovered, and the intent to dismiss themcarried into effect, the right of the Union to demand collective bar-gaining as representative of the majority would have been imperiled(since the Union's majority was small), and the Union demoralizedby loss of leadership.We agree with this finding and conclusion sincethe purpose of the statement which Palmer refused to sign is plainlyconfirmed in a written announcement, dated August 28, addressed tothe employee staff.XV. The following day, August 29th, in a written communicationto the Union committee, respondent demanded repudiation of the"blackmail" letter, and certain assurances, as a prerequisite to fur-ther "negotiations."On the afternoon of this day, in response toa petition of protest against Palmer's removal signed by 60 membersof the staff, the board met with about 59 of its employees and at-tempted to justify its action in this respect.Discussion was notconfined, however, to Palmer's removal alone.The stenographicreport of this meeting reveals that respondent also attempted tojustify its dismissal of Kilpatrick, Rogers and Heasty, and that theproposed collective bargaining agreement, as it affected these dis-charges, was discussed.Thus the Union insisted that the proposedagreement be antedated, in order to provide for a review of thedischarges.Respondent's spokesman took the position that therewould be no agreement signed if the Union insisted upon a retro-active provision to cover the cases of the employees discharged.XVI. At 10:05 a. in. the next day, August 30th, unknown to theUnion, respondent sent a telegram to an officer of the AmericanFederation of Labor which sheds light on the bona fides, of respond-ent both prior and subsequent to this date :"YOUR NAME HAS BEEN SENT US BY R LEE GOARD OF PRESIDENTGREENS OFFICE STOP DESIRING TO NEGOTIATE WITH RESPONSIBLE AFLOFFICIAL OF THIS DISTRICT REGARDING UNION ORGANIZATION OFCONSUMERS RESEARCH OFFICE AND EDITORIAL WORKERS WEDESIREMEETING WITH YOU AT YOUR EARLIEST CONVENIENCE AT ANY PLACECONVENIENT TO YOU STOP'CLAD TO SEE YOU HERE IF CONVENIENTTO YOU IN .. WHICH EVENT' SUGGEST YOUR,MEETING ,USkHERE TOMOR-ROW. MORNING BETWEEN TEN AND TWELVE BEST INTERESTS OF AFLIN LINE WITHITS PUBLICLYEXPRESSED POLICIES SUGGESTS PROMPTACTION, ON THIS REQUEST RESPECTEULLY F J SCHLINK PRESIDENTCONSUMERSRESEARCHBOWERSTOWN.NEAR WASHINGTONNEW JERSEY"5727-37-vol. it---6 SSNATIONAL LABOR RELATIONS BOARDMurphy, the officer to whom the above telegram was sent, testifiedthat when the conference above requested took place, on September3rd, Schlink and Matthews :". . . made many charges that the organization was in the handsof Communistic influence.They went on to relate considerablestuff, submitting some letters to me received, or the contracts,rather, of employment from Heasty, Kilpatrick and Rogers,and had me read them . . . And during this conversation out-lining the bad influences that were affecting the Local Union,they tried to influence me to revoke the charter of that Union,before I had heard the other side of the story ..."We find in this effort by respondent, as the Trial Examiner found,an attempt to interfere with the self-organization of its employees.The telegram to Murphy reveals that even prior to August 30threspondent was scheming to strike down the Union, so far as removalof its charter would accomplish that purpose.XVII. A number of communications were exchanged between re-spondent and the Union on August 30th and August 31st, with theresult that the Union, finally, in. order to have no obstacle in the wayof amicable relations, offered, among other things, to withdraw the"blackmail" letter.At the same time, however, the Union demandedthat Kilpatrick, Rogers and Heasty be reinstated and their continuedtenure of employment be made the subject of negotiation. Ob-stacles to collective bargaining thus being in part removed, a con-ference between the board and the Union committee took placeSeptember 1st.XVIII. The record reveals that at this conference on September1st, the "main issue" was whether Kilpatrick, Rogers and Heastywere fired because of Union activity.Conclusive discussion of thismain issue was frustrated by respondent, not only at this conferencebut also at the two subsequenl- conferences held on September 2ndand September 3rd, respectively.XIX. Despite the fact that the record in this case carries dubiousimplications ' as to respondent's good faith, the record neverthelessshows that on September 2nd numerous provisions of the proposedUnion contract were agreed to by respondent.Thus among otherthings respondent agreed: to recognize the Union; to bargain collec-tively; to permit participation of representatives of the AmericanFederation of Labor in future negotiations ; to permit posting ofnotices on the bulletin board, to allow the shop committee to presentto respondent matters affecting individual Union members; to holi-days listed by the Union, including one not listed, and' cer`t'ain "vaca-tion provisions; 'and to a 35 hour week instead of the then 371/2hour^wee-k.=-No agreement was reached on the "main issue",; nor was DECISIONS AND ORDERS69any agreement reached on the automatic wage increase provision.And other clauses of the proposed agreement were accepted by re-spondent with important qualifications.XX. A thirdconference took place the following day, September3rd, after the return of Schlink and Matthews from their efforts toinduce Murphy of the American Federation of Labor to revoke theUnion charter.The conferencewas brief.After a discussion ofthe three discharges and their review,the conference ended.XXI. That evening the Union voted to strike,subject to a finalpersonal appeal to Schlink for help to avert the necessity of suchaction.The appeal,however, made late that evening, proved unsuc-cessful.XXII.The strike went into effect on the morning of September4th.Upon the basis of the record and all the foregoing findings of fact,we find that this strike was in protest against respondent's dischargeof Kilpatrick,Rogers, and Heasty, and its refusal to accede to thedemand of the Unionthat theybe reinstated and that their con-tinued tenure of employment be made the subject of negotiation.XXIII.Thereafter theUnion committee's efforts to continuenegotiationswere unavailing.ThusMissSusan Jenkins, vice-president of the Union and a member of the Union's shop committee,testified :"The shop committee in negotiations with the Union made anumber of attempts during the strike to get in touch with theBoard of Directors of Consumers'Research.We sent messen-gers to them by whoever was willing to deliver them on severaloccasions.We sent correspondence by mail,requesting a meet-ing, discussion of the agreement,in several instances this corre-spondence by mail was returned so we were unable to establishconnections in that way.On several occasions the Shop Com-mittee made an effort to discuss the questions at issue and tosettle them amicably, by going in person to the homes of thedifferent members'of the Board.'On one occasion the ShopCommittee went' to'the home of Mr: Schlink and saw MissPhillips there,and a communication're questing an 'audience washanded her.We were told that she would_give it to Mr.Schlink.We failed to hear from Mr. Schlink in response toour request.On another occasion the Shop Committee went-toMr. Matthews and,,asked that the Shop Committeef..be seen-by, the,Bbardand, tried'tosettle,the. strike,and the, mat,ters at-issue.Mr. Matthews said he,would.present our request, tothe Board and, would.let us know,But no response was received. 70NATIONAL LABOR RELATIONS' BOARDMurphy, of the American Federation of Labor, interviewed Schlink,Mrs. Schlink and Matthews at Washington two or three days afterthe strike and informed them that he was there in the interest ofthe American Federation of Labor to try to effect "a peaceful settle-ment of the strike" and offered to submit the whole case to arbitra-tion.His offer was refused.On October 2nd, John A. Moffat,Commissioner of Conciliation, U. S. Department of Labor, went toWashington, New Jersey, and conferred with Matthews and Mrs.Schlink in an effort to settle the dispute.His good offices were like-wise refused.Later in the month of October, Schlink, Mrs. Schlink,Matthews and Willever (a new member of the Board of Directors)attended a meeting of the County Board of Freeholders, called atthe request of the Union and attended by three Union represen-tatives.At this conference Schlink merely read a prepared state-ment explaining that respondent could not accept the good officesof the County Board of Freeholders.XXIV. Although prior acts of respondent, and particularly itstelegram to Murphy and the subsequent disclosure of the purposeof that telegram, raise grave doubts of respondent's good faith, weadopt the conclusion of the Trial Examiner that the evidence is notsufficient to warrant a finding that respondent failed to bargain col-lectively,on September 1st, 2nd and 3rd.The allegations of the com-plaint as to respondent's refusal to bargain collectively during thatperiod must therefore fall.We do find, however, that on September 4th, and at all times there-after, respondent refused to bargain collectively with the Union asthe representative of its employees, and evaded all efforts of theUnion to reach an agreement.We further find that by its conduct,as manifested by its persistent attacks on the leadership of the Unionand on the Union itself through the medium of the "blackmail"letter above set forth, as manifested by its attempt, among others,to demoralize the Union by revocation of its charter, and as mani-fested by its refusal to bargain collectively with the representativesof its employees on and after September 4th, respondent interferedwith, restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.III.RESPONDENT'S CONDUCT IN RELATION TO INTERSTATE COMMERCEXXV. On the day of the strike the plant was completely shutdown.Because respondent'swork could be'carried on in Schlink'sown home,however,"operations" never ceased completely,althoughthe-effectiveness of operations was reduced 75 per cent.The AnnualHandbook which had been in proof state, part in New York and partin New Jersey, at the time the strike occurred, was finished mainly DECISIONS -AND ORDERS71by two employees; and was distributed to subscribers on the sched-uled date of its release, lacking its usual detailed index.Attentionof subscribers was called to the fact that errors of form, arrangementand proofreading "are an especial problem with this issue of theANNUAL HANDBOOK because of the fact that about one-half of CR'sstaff, including several technicians and editorial workers and allthe proof-readers, went on strike at the most critical period of theHandbook's preparation".Because trucks bringing the finishedHandbooks to Washington were stopped en route, the issue was dis-tributed by the printer in New York City instead of from Washington,New Jersey, by respondent; thus one result of the strike was to causea transfer of mailing distribution from the Washington office to theNew York printer. The October 15th bulletin was likewise distributedfrom New York, for the same- reason.-XXVI. The aforesaid acts of respondent have led and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.RESPONDENT'S ExCLPTIONSRespondent's exceptions to the Trial Examiner's intermediate re-port are so numerous as to preclude separate statement.. Nor,will,all of them be referred to.The exceptions are based in part uponrespondent's theory of the case : that respondent is not engaged inbusiness; that it is not engaged in interstate commerce; that its con-duct does not affect commerce ; that the National Labor Relations Actis not applicable to it; that it had a legal right under the terms ofThe "contracts" of employment to terminate the services of the threeemployees involved ; that the appropriate unit for purposes of col-lective bargaining should have been found to be the entire plant andthat in any event the Union did not represent a majority of the em-ployees in either the unit claimed appropriate by the Union or theunit claimed appropriate by respondent; and that the labor disputeinvolved in this case was a plot to seize control of respondent's enter-prise.Respondent excepts also to the conduct of the hearing by theTrial Examiner as in deprivation of its rights without due processof law; to the denial by the Trial Examiner of respondent's motionby way of common law demurrer to dismiss the complaint; and to theTrial Examiner's. denial of respondent's written motion to dismissthe complaint.Exceptions which go to the conduct of the hearing by the TrialExaminer will first be discussed, then those which go to the matter ofThe discriminatory discharges, collective bargaining, and the claimthat the dispute involved in this case was a plot to seize control.(a)Respondent's exceptions to the conduct of the hearing by theTrial Examiner are predicated on the, grounds that cross-examina- 72NATIONAL LABOR RELATIONS BOARDtion of witnesses was curtailed; that evidence was excluded, includingevidence excusing respondent's refusal to negotiate after September4, 1935; that although, during the hearing, no evening sessions wereheld in the course of presentation of the Board's case, the TrialExaminer announced at the beginning of respondent's case that ses-sions would be held "day and night continuously until the trial wascompleted"; and that respondent was compelled to present its caseinto the night and until 2: 00 a. m. on the morning of December 24thand to conclude its case at that time.The record fails to sustain these exceptions.The cross-examination of one witness only was curtailed (Heasty),and this as to a line of examination which was properly excluded bythe Trial Examiner.Evidence on two matters only appears to havebeen excluded by the Trial Examiner: the first related to evidenceconcerning violence on the part of strikers, and was properly ex-cluded; the second related to the offer in evidence of an apparentlyvoluminous stenographic report of the negotiations on September 1st,2nd, and 3rd, the ruling against the admissibility of which appears tohave been well taken on the ground of cumulativeness and whichin any event is now moot since the Board has found that the negoti-ations of September 1st, 2nd, and 3rd do not sustain the allegationsof the complaint as to respondent's refusal to bargain collectively priorto September 4, 1935.Again, the record fails to show that the Trial Examiner at anytime announced sessions day and night continuously until the hearingwas over; the record does show that an announcement of an eveningsession for Monday, December 23rd, was made Saturday, December21st, before the close of the Board's case, that an evening session washeld, on Monday, that the hearing ended at 11: 55 p. m. on that day,without objection by respondent either to the evening session itselfor its duration.The record further shows that respondent was notcompelled to conclude its case on Monday evening and that counselthemselves stipulated that no additional witnesses should be called.Respondent's exceptions to rulings of the Trial Examiner, whichadmitted evidence tending to show that respondent refused to bargaincollectively after the strike of September 4th, are apparently basedupon the theory that the duty of the employer to bargain collectivelyis extinguished as and when a strike occurs. Such is not the law.The right to strike is expressly reserved to employees under the Act;by virtue of Section 2, subdivision (3) of the Act, employees on strikecontinue to be employees; consequently, the obligation on the employerto bargain collectively continues.'Likewise respondent's exceptions to the ruling of inadmissibilityin respect to evidence of violence on the part of the strikers is basedupon an erroneous conception of the, purpose and'meaning of the Act. DECISIONS AND- ORDERS73The National Labor Relations Act was expressly intended by Con-gress to be a means to an end, that end being the safeguarding ofcommerce by removing certain recognized sources of industrial strife,one of which was found by Congress to be the refusal of the employerto bargain collectively with the representatives of his employees.Tointerpret the Act to mean that upon appearance of industrial strifein a particular case the duty to bargain collectively is extinguishedwould be to nullify the clear intent of Congress and to disregard thevery purpose of the law; to say that in the event of violence the dutyto bargain is extinguished, is to interpret the Act to mean that, asand when industrial warfare appears, it shall be permitted to run itscourse, burdening or threatening to burden commerce, with no obli-gation whatever imposed by the Act to attempt to remove the burden,or threatened burden, by collective negotiations.The Act will notbear such an interpretation.We therefore find that evidence of vio-lence was irrelevant and properly excluded from the record.(b)We do not deem it necessary to, refer to respondent's exceptions'concerning Kilpatrick, which, after going to the theory that Kilpat-rick was discharged for incompetency, take exception to the Trial Ex-aminer's failure to find as the reason for termination of employmentthat the trial period of Kilpatrick's employment expired on Septem-ber 13th.By this same token, the trial period of Heasty and Rogersshould have expired, not on September 13th,-but about October 3rd,and December 28th, respectively.Respondent's concluding exceptions as to Heasty and Rogers areto the effect that there is no evidence in the record from which onemay conclude that Union activity was the only reason for terminat-ing their employment and that the Trial Examiner should have foundthat respondent discharged them "in the, exercise of its legal and con-tractual right."Suffice it to say as to the first point that the Act doesnot provide that; antecedent to a finding of violation of the Act; itmust be found that thesolemotive ' for discharge was the employee'sunion activity.Such an interpretation is repugnant to the purposeand meaning of the Act, and, in the absence of unequivocal languagethat Congress so intended, such an interpretation may not be made.As to the second point, discharge by respondent "in the exercise of itslegal and contractual right", it is sufficient to note that the Act is notaimed at diminution of this right of the employer, but at interferencewith the right of employees to have representatives of their own choos-ing.Because the employer, since the enactment of the National Labor-Relations Act, has no "legal or' contractual right", paramount to thestatute, to interfere, by discharge or otherwise, with the freedom of.the employees in making their selections, he cannot complain of thestatute on that ground.. 74NATIONAL' LABOR ,RYLATIQ.NS;, BOARDD(c)Respondent's exceptions to the finding of the Trial Examinerthat the Union represented a majority in the appropriate unit appearto be taken upon the theory that that finding was based upon anerroneous assumption of the total number of employees in respond-ent's plant and upon an improper exclusion and inclusion as regardseligibility of employees in the unit.We find no reason to disturbthe Trial Examiner's finding that the total number of employees onoor about September 3, 1935, was 87.As concerns a Union majorityin the appropriate unit, respondent contends that Miss Evans, per-sonnel director, should have been included in the list of employeeseligible to become Union members in the unit found to be appropri-ate, if other, persons in a supervisory capacity were deemed eligible,and that the inclusion of Miss Evans would bring the total number ofemployees in the--appropriate unit as of August 31st to 78, of whichthe Union represented 39, or one-half,,and not a majority.We havealready stated, however, that, in -our opinion, the exclusion of MissEvans was proper (Finding No.X, supra).This conclusion, andother evidence in the record of the Union's majority, render furthercomment unnecessary.(d) Respondent's theory that the labor dispute involved in this case.was simply a plot to seize control of the organization renders advis-able a brief statement of the position of the National Labor RelationsBoard in such a matter. The Board has 'no power under the Act todecide upon the subject matter or substantive terms of a union agree-ment.For this reason attempted seizure of control through the me-dium of collective bargaining negotiations is, not within thecognizance of the Board.Again, highly, improbable as it is to saythat a union might be able to effect a change of management by meansof the collective bargaining machinery of the Act, a union couldnever seizecontrol unless such"seizure"were acquiesced in by theemployer.By the Act, the terms of agreement are left to the partiesthemselves; the Board may decide whether collective bargaining ne-gotiations took place, but it may not decide what should or shouldnot have been included in the union contract.Respondent's conten-tions rest upon testimony regarding a certain conference at New YorkCity -on July 7, 1935; on strike demands for removal of Mrs. Schlinkand Matthews from the Board of Directors and reinstatement ofPalmer to the Board; and on testimony of one Wyand as to a clan-destine conference on August 18th attended by members of the Union.The testimony as regards the July 7th conference lends nothing per-suasive to respondent's contentions.The demand for Palmer's rein-statement to the Board, and for -the removal from the Board of Mrs.Schlink and Matthews, was plainly a subject for future negotiations.Wyand's knowledge of certain facts, disregarding conflict of testi-mony, was not revealed to respondent until approximately Decem- DECISIONS AND ORDERS75ber 1, 1935, and thus cannot serve to explain or excuse respondent'srefusal to bargain collectively prior to that date.We conclude fromthe entire record that there was no attempt by the Union to seizecontrol of the organization; that the record persuasively indicatesthat the Union was without power to seize control; and that in anyevent seizure of control through the mechanism of collective bargain-ing is outside the scope of the Board's jurisdiction.Respondent's exceptions to the Trial Examiner's denial of its mo-tions to dismiss the complaint, including the motion made by wayof common-law dermurrer, do not, at 'this stage of the proceedings,merit discussion.The Trial Examiner's rulings on these motions areaffirmed.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the entirerecord in the proceeding, the Board finds and concludes as a matterof law :1.Technical,Editorial and Office Assistants Union, Local No.20055, is a labor organization, within the meaning of Section 2, sub-division (5) of the Act.2.Respondent, by its discharge of John Kilpatrick, Donald H.Rogers and John Heasty, has discriminated in regard to hire andtenure of employment and conditions of employment, and by therebydiscouraging membership in the labor organization known as Tech-nical,Editorial and Office Assistants Union, Local No. 20055, hasengaged and is engaging in unfair labor practices, within the mean-ing of Section 8, subdivision (3) of the Act.3.Respondent's employees, with the exception of Miss Evans, per-sonnel director, those employees exclusively engaged in work outsiderespondent's ordinary functions, and those employees periodicallyemployed, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.4.By virtue of Section 9 (a) of the Act, the Union, having beenselected as their representative by a majority of the employees inan appropriate unit, has at all times since August 31, 1935, been theexclusive representative of all the employees in such unit for thepurposes of collective bargaininb5.Respondent, by its refusal to bargain collectively with Tech-nical, Editorial and Office Assistants Union, Local No. 20055, on andafter September 4, 1935, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, subdivision (5) ofthe Act.6.Respondent, by interfering with, 'restraining and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of 76NATIONAL LABOR RELATIONS .BOARDthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.7.The unfair labor practices in which respondent has engaged, andis engaging, as set forth in paragraphs 2, 5 and 6 above, constitute,unfair labor practices affecting commerce,-within the meaning ofSection 2, subdivisions (6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby order's thatrespondent, Consumers'. Research, Inc., and its officers and' agents,shall :1.Cease and desist from discouraging membership in Technical,Editorial and Office Assistants Union, Local No. 20055, or in anyother labor organization of its employees, by discrimination. in re-gard to hire or tenure of employment or any term or condition ofemployment;2.Cease and desist from in any other manner interfering with;restraining or coercing its employees in the exercise of their rightsto self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act;3.Cease and desist from refusing to bargain collectively withTechnical, Editorial and Office Assistants Union, Local No. 20055, asthe exclusive representative of its employees, with the exception ofMiss Evans, personnel director, those employees exclusively engagedin work outside respondent's ordinary functions, and those employeesperiodically employed.4.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Technical, Editorialand Office Assistants Union, Local No. 20055, as the exclusive repre-sentative of its employees, with the exception of Miss Evans, per-sonnel director, those employees exclusivley engaged in work outsiderespondent's ordinary functions, and those employees periodicallyemployed;(b)Offer to John Kilpatrick, Donald H. Rogers and John Heasty,and each of them, immediate and full reinstatement, respectively, totheir former positions, without prejudice to all rights and privilegespreviously enjoyed; DECISIONS AND ORDERS77(c)Make whole the said John Kilpatrick, Donald H. Rogers andJohn Heasty, and each of them, for any loss of pay they have suf-fered by reason of the severance of their employment, by payment toeach of them, respectively, of a sum of money equal to that which.each would normally have earned as wages during the period fromSeptember 13, 1935, the effective date of severance of their employ-ment, to the date of such offer of reinstatement, computed at thewage rate each was paid at- the time of notice of such severance, less.any amount, if any, earned subsequent to the effective date of suchseverance until the date of such offer of reinstatement;-,(d)Offer to all employees, and each of them, who, on September 4,1935, went on strike in protest against the aforesaid unfair laborpractices, and who have not yet been reemployed, immediate and fullreinstatement, respectively, to their former positions, without preju-dice to all rights and privileges previously enjoyed, dismissing, ifnecessary, persons hired in their places on or after September 4,1935;(e)Post notices in its plant, in conspicuous places, stating that:(1) respondent will cease and desist in the manner aforesaid; and-(2)such notices will remain posted -for a period of thirty (30)consecutive days.-